DETAILED ACTION
This office action is in response to continuation application filed on August 30, 2021.  
Claims 1-19 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relating to an image forming apparatus is used to print a document relating to a predetermined service. Such an image forming apparatus prints a document of a certain type in response to an operation from an operator (see original disclosure, i.e. para. 3 and etc.).
With regard to Claim 1, the closest prior arts of record, Cattrone, Salgado and Ellis, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… upon selection of a previewed print image, encode the identification information into a code, and output the selected print image together with the code for printing, wherein the previewed print image includes a signature field and a code field in which the code is to be printed”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-9, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 10, the closest prior arts of record, Cattrone, Salgado and Ellis, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… upon selection of a previewed print image, encoding the identification information into a code; and outputting the selected print image together with the code for printing, wherein the previewed print image includes a signature field and a code field in which the code is to be printed”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 11-18, the claims are depending from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 19, the closest prior arts of record, Cattrone, Salgado and Ellis, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… upon selection of a previewed print image, encoding the identification information into a code; and outputting the selected print image together with the code for printing, wherein the previewed print image includes a signature field and a code field in which the code is to be printed”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675